Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Ziadeh appeals the district court’s order denying his motions for a “rule to show cause why the respondent The U.S. Government should not be held in contempt for its failure to comply with the Court’s Final Restitution Order entered on June 10, 2003,” and a motion for a “stay of execution of any action related to the Final Restitution Order in the caption [sic] case.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ziadeh, No. 3:02-cr-00273-RLW-1 (E.D. Va. June 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.